DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the angle” in line 1.  Since the term “angle” is not previously recited in claim 3, or in claim 1 on which it depends, there is insufficient antecedent basis for this limitation in the claim.
Since the surfaces/structures included in the angle are not defined or specified in the claim, the scope of claim 3 is indefinite.  ¶¶ 0028, 0030, 0034 list several elements which are arranged at angles of less than 90 degrees.  However, it is unclear which of these elements, if any, are part of the claimed angle.  The recitation “the angle is less than about 90 degrees” has not been given patentable weight.

Claim 7 recites the limitation “the angle” in line 5.  Since the term “angle” is not previously recited in claim 7, or in claims 1 and 4-6 on which it depends, there is insufficient antecedent basis for this limitation in the claim.
The Examiner has interpreted claim 7 to mean:
“…are each tilted away from the first sidewall of the dielectric fin by an angle.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For the reasons above, the angle of claim 3 has not been given patentable weight.  Since claim 3 contains no other limitations, claim 3 fails to further limit the subject matter of the claim upon which it depends,  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravasio et al. (PG Pub. No. US 2015/0243708 A1).
Regarding claim 1, Ravasio teaches a memory device (¶ 0068 & figs. 2N & 4 among others: 200b), comprising: 
a dielectric fin (¶¶ 0051-0052: fin-shaped dielectric elements 47/48) formed over a substrate (¶ 0028); 
a memory cell (¶ 0057 & fig. 2F: 30c) disposed along and directly contacting a first sidewall of the dielectric fin (figs. 2N, 4: 30c disposed along and directly contacting sidewall of 47/48.  Note that the sealing dielectric of fig. 4 appears to be mislabeled as element 57, rather than 47 as in the other figures), the memory cell comprising:
a first conductor layer (¶ 0017: first electrode 40 and/or line 22), 
a selector layer (¶ 0017: selector element 38), 
a resistive material layer (¶ 0017-0019: storage element 34 comprising resistance-change chalcogenide), and 
a second conductor layer (¶ 0017: second electrode 32), 
wherein each of the first conductor layer, the selector layer, the resistive material layer, and the second conductor layer each directly contact the first sidewall (fig. 4: each of 40, 38, 34 and 32 directly contact a sidewall of 47/48).

Regarding claim 2, Ravasio teaches the memory device of claim 1, wherein the resistive material layer presents a variable resistance value (¶¶ 0026, 0037: oxide-based resistance change oxide material).

Regarding claim 3, Ravasio teaches the memory device of claim 1, wherein the angle is less than about 90 degrees (fig. 4: 30c includes at least one angle less than 90 degrees).

Regarding claim 4, Ravasio teaches the memory device of claim 1, wherein the memory cell further comprises: 
a third conductor layer (¶ 0017: middle electrode 36), disposed between the first and second conductor layers (fig. 4: 36 disposed between 40 and 32), the third conductor layer contacting the first sidewall of the dielectric fin (fig. 4: 36 directly contacts sidewall of 47/48).

Regarding claim 5, Ravasio teaches the memory device of claim 4, wherein the selector layer is disposed between the first and third conductor layers (fig. 4: 38 disposed between 40 and 36) and the resistive material layer is disposed between the third and second conductor layers (fig. 4: 34 disposed between 36 and 32).

Regarding claim 6, Ravasio teaches the memory device of claim 5, wherein a lower boundary of the first conductor layer is in contact with a top boundary of the substrate (¶ 0030 & fig. 4: bottom of 40 and/or 22 is in contact with top surface of a non-illustrated substrate).

Regarding claim 7, Ravasio teaches the memory device of claim 6, wherein the upper boundary of the first conductor layer, the lower and upper boundaries of the selector layer, the lower and upper boundaries of the third conductor layer, the lower and upper boundaries of the resistive material layer, and the lower boundary of the second conductor layer are each tilted away from the first sidewall of the dielectric fin 

Regarding claim 8, Ravasio teaches a memory device (¶ 0068 & figs. 2N & 4 among others: 200b), comprising: 
a plurality of dielectric fins (¶ 0052: 47/48) formed over a substrate (¶ 0028); and 
a plurality of memory cells (¶ 0057 & fig. 2F: 30c) disposed along respective sidewalls of the plurality of dielectric fins (figs. 2N, 4: 30c disposed along opposing sidewalls of 48a), each memory cells comprising: 
a first conductor layer (¶ 0017: first electrode 40 and/or line 22), a selector layer (¶ 0017: selector element 38), a resistive material layer (¶ 0017-0019: storage element 34 comprising resistance-change chalcogenide), and a second conductor layer (¶ 0017: second electrode 32), wherein each of the first conductor layer, the selector layer, the resistive material layer and the second conductor layer of each memory cell directly contacts a respective sidewall of a respective dielectric fin (fig. 4: each of 40, 38, 34 and 32 directly contacts a sidewall of 47/48); and 
a capping layer (¶ 0069: liner 46) disposed along and directly contacting each of the first conductor layer, the selector layer, the resistive material layer, and the second conductor layer (fig. 5A: 46 disposed along a sidewall of at least a portion of 30c),
wherein the first conductor layer, selector layer, resistive material layer, and second conductor layer each includes upper and lower boundaries (fig. 5A: upper and lower surfaces of 40, 38, 34 and 32 comprise boundaries), and 
at least one of the upper and lower boundaries of each layer is tilted away from a respective sidewall of one of the plurality of dielectric fins by an angle (fig. 5A: boundaries of 40, 38, 34 and 32 comprise tilted angles with respect to sidewall of 48a).

Regarding claim 9, Ravasio teaches the memory device of claim 8, wherein the resistive material layer presents a variable resistance value (¶¶ 0026, 0037: oxide-based resistance change oxide material).

Regarding claim 10, Ravasio teaches the memory device of claim 8, wherein the angle is less than about 90 degrees (fig. 5A: angle between top surface boundary of 34 and sidewall of 48 less than about 90 degrees).

Regarding claim 11, Ravasio teaches the memory device of claim 8, wherein each memory cell further comprises: 
a third conductor layer (¶ 0017: middle electrode 36), disposed between the first and second conductor layer (fig. 5A: 36 disposed between 40 and 32), that extends along the one of the sidewalls of the plurality dielectric fins (fig. 5A: 36 extends along sidewall of 48).

Regarding claim 12, Ravasio teaches the memory device of claim 11, the selector layer is disposed between the first and third conductor layers (fig. 5A: 38 disposed between 40 and 36) and the resistive material layer is disposed between the third and second conductor layers (fig. 5A: 34 disposed between 36 and 32).

Regarding claim 13, Ravasio teaches the memory device of claim 12, wherein the lower boundary of the first conductor layer is in contact with a top boundary of the substrate (¶ 0030 & fig. 4: bottom of 40 and/or 22 is in contact with top surface of a non-illustrated substrate).

Regarding claim 14, Ravasio teaches the memory device of claim 13, wherein the upper boundary of the first conductor layer, the lower and upper boundaries of the selector layer, the lower and upper boundaries of the third conductor layer, the lower and upper boundaries of the resistive material layer, and the lower boundary of the second conductor layer are each tilted away from the one of the sidewalls of the plurality of dielectric fins by the angle (fig. 5A: upper boundary of 40, lower and upper boundaries of 38, lower and upper boundaries of 34, and lower boundary of 32 each tilted away from curved portion of 47/48 by an angle).

Regarding claim 15, Ravasio teaches the memory device of claim 8, wherein the first conductor layer, selector layer, resistive material layer, and second conductor layer each includes first and second sidewalls, and wherein the respective first sidewalls are in contact with the respective sidewall of one of the plurality of dielectric fins (fig. 5A: 40, 38, 34 and 32 each include a first sidewall contacting sidewall of 47/48) and the respective second sidewalls are aligned to be in parallel with the respective sidewall of one of the plurality of dielectric fins (fig. 5A: at least second sidewalls of 38 and 40 in parallel with sidewall of 47/48).

Regarding claim 16, Ravasio teaches a memory device (fig. 5A: 200a), comprising:
a dielectric fin (¶ 0052: 47/48) formed over a substrate (¶ 0028), the dielectric fin having a first side surface and a second side surface opposite the first side surface; 
a first memory cell (¶ 0048: 30c) disposed along and directly contacting the first side surface of the dielectric fin (fig. 4: 30c disposed along and directly contacting the first side surface of 47/48), the first memory cell comprising: 
a first lower conductor layer (¶ 0017: first electrode 40 and/or line 22), 
a first selector layer (¶ 0017: selector element 38), 
a first resistive material layer (¶¶ 0017-0019: storage element 34 comprising resistance-change chalcogenide), and 
a first upper conductor layer (¶ 0017: second electrode 32), 
wherein each of the first lower conductor layer, the first selector layer, the first resistive material layer, and the first upper conductor layer directly contact the first side surface (fig. 5A: 40, 38, 34 and 32 each directly contact a side surface of 47/48); and 
a second memory cell disposed along and directly contacting the second side surface of the dielectric fin (fig. 5A: second cell 30c disposed along and directly contacting the second side surface of 47/48), the second memory cell comprising: 
a second lower conductor layer (¶ 0017: second portion of first electrode 40), 
a second selector layer (¶ 0017: second portion of selector element 38), 
a second resistive material layer (¶¶ 0017-0019: second portion of storage element 34 comprising resistance-change chalcogenide), and 
a second upper conductor layer (¶ 0017: second portion of second electrode 32), 
wherein each of the second lower conductor layer, the second selector layer, the second resistive material layer, and the second upper conductor layer directly contact the second side surface (fig. 5A: second portions of 40, 38, 34 and 32 each directly contact a second side surface of 47/48).

Regarding claim 17, Ravasio teaches the memory device of claim 16, wherein the first and second resistive material layers each presents a variable resistance value (¶¶ 0026, 0037: oxide-based resistance change oxide material).

Regarding claim 18, Ravasio teaches the memory device of claim 16, wherein the first and second lower conductor layers, the first and second selector layers, the first and second resistive material layers, and the first and second upper conductor layers each comprises upper and lower boundaries, and at least one of the upper and lower boundaries of each layer is tilted away from the first and second side surfaces, respectively, of the dielectric fin by an angle that less than about 90 degrees (fig. 5A: upper/lower boundaries of 40, 38, 34 and/or 32 tilted away from curved portions of side surfaces of 47/48 by an angle that less than about 90 degrees).

Regarding claim 19, Ravasio teaches the memory device of claim 16, wherein:
the first memory cell further comprises a first intermediate conductor layer (¶ 0017: middle electrode 36), disposed between the first lower and upper conductor layers (fig. 5A: 36 disposed between 40 and 32), the first intermediate conductor layer directly contacting the first side surface of the dielectric fin (fig. 5A: 36 directly contacts first sidewall of 47/48); and 
the second memory cell further comprises a second intermediate conductor layer (¶ 0017: second portion of middle electrode 36), disposed between the second lower and upper conductor layers (fig. 5A: 36 disposed between 40 and 32), the second intermediate conductor layer directly contacting the second side surface of the dielectric fin (fig. 5A: second portion of 36 directly contacts second sidewall of 47/48).

Regarding claim 20, Ravasio teaches the memory device of claim 19, wherein: 
the first selector layer is disposed between the first lower and intermediate conductor layers and the first resistive material layer is disposed between the first intermediate and upper conductor layers (fig. 5A: 38 disposed between 40 and 36 and 34 disposed between 36 and 32); and 
the second selector layer is disposed between the second lower and intermediate conductor layers and the second resistive material layer is disposed between the second intermediate and upper conductor layers (fig. 5A: second portion of 38 disposed between second portion of 40 and second portion of 36 and second portion of 34 disposed between second portion of 36 and second portion of 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (PG Pub. No. US 2014/0183435 A1) teaches a memory device (fig. 9 among others) including a memory cell (25/37/43/44/45/49/53/55) disposed along a side surface of a dielectric isolation structure (24/39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894